Name: Commission Regulation (EEC) No 2728/92 of 21 September 1992 amending Regulation (EEC) No 1342/92 increasing to 100 000 tonnes the quantity of barley held by the Irish intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 9. 92 Official Journal of the European Communities No L 277/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2728/92 of 21 September 1992 amending Regulation (EEC) No 1342/92 increasing to 100 000 tonnes the quantity of barley held by die Irish intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, ties in store ; whereas Annex I to Regulation (EEC) No 1342/92 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (^ and in particular Article 7 (6) thereof, HAS ADOPTED THIS REGULATION : Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 3043/91 (4), Article 1 Article 2 of Regulation (EEC) No 1342/92 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 100 000 tonnes of barley to be exported to all third countries. 2. The regions in which the 100 000 tonnes of barley are stored are stated in Annex I to this Regu ­ lation.' Whereas Commission Regulation (EEC) No 1 342/92 (*), as amended by Regulation (EEC) No 2096/92 opened a standing invitation to tender for the export of 50 000 tonnes of barley held by the Irish intervention agency ; whereas, in a communication of 3 September 1992, Ireland informed the Commission of the intention of its intervention agency to increase by 50 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the Irish intervention agency for which a standing invitation to tender for export has been opened should be increased to 100 000 tonnes : Article 2 Annex I to Regulation (EEC) No 1342/92 is replaced by the Annex hereto. Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 202, 9. 7. 1982, p. 23. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (4) OJ No L 288, 18. 10. 1991 , p. 21 0 OJ No L 145, 27. 5. 1992, p. 19. 0 OJ No L 210, 25. 7. 1992, p. 12. No L 277/2 Official Journal of the European Communities 22. 9. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX 'ANNEX I (tonnes) Place of storage Quantity Munster 19 933 Leinster 80 067'